DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered. Claims 1-3, 7, 9, 12, 14, 16, 17, 50, 52, 56-58, 61, 62, 64, 65, 68, 80, 81, 83-85 are pending. Claims 84 and 85 are new. Claims 57, 58, 61, and 62 remain withdrawn as being drawn to non-elected inventions. Claims 1-3, 7, 9, 12, 14, 16, 17, 50, 52, 56, 64(i), 65, 68, 80, 81, and 83-85 are currently being examined as drawn to elected Group I and all species have been rejoined for examination.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

2.	Claims 1-3, 7, 9, 12, 14, 16, 17, 50, 52, 56, 64 (i), 65, 68, 80, 81, and 83-85 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, 12, 15, 19-22, 25, 28, 29, 41, 42, 44, and 45-51 of copending Application No. 15/557,647 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a complex and methods of treating glioblastoma in a subject comprising administering the complex comprising:
a) a cell penetrating peptide;
b) at least one antigen or antigenic peptide epitope; and
c) at least one TLR2 or TLR4 peptide agonist,
wherein the components a)-c) are covalently linked; wherein the cell penetrating peptide
(i) has a length of the amino acid sequence of said peptide of 5 to 50 amino acids in total, preferably of 10 to 45 amino acids in total, more preferably of 15 to 45 amino acids in total; and/or
(ii) has an amino acid sequence comprising a fragment of the minimal domain of ZEBRA, said minimal domain extending from residue 170 to residue 220 of the ZEBRA amino acid sequence according to SEQ ID NO: 3, wherein, optionally, 1, 2, 3, 4, or 5 amino acids have been substituted, deleted, and/or added without abrogating said .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


3	Claims 1-3, 7, 9, 12, 14, 16, 17, 50, 52, 56, 64 (i), 65, 68, 80, 81, and 83-85 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 12, 14, 16, 17, 31, 35, 43, 44, 47, 59-62 of copending Application No. 15/557,649 (reference application) in view of Sayegh et al (J Neurooncol, 2014, 119:531-546). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a complex and methods of treating cancer in a subject comprising administering the complex comprising:
a) a cell penetrating peptide;

c) at least one TLR2 or TLR4 peptide agonist,
wherein the components a)-c) are covalently linked; wherein the cell penetrating peptide
(i) has a length of the amino acid sequence of said peptide of 5 to 50 amino acids in total, preferably of 10 to 45 amino acids in total, more preferably of 15 to 45 amino acids in total; and/or
(ii) has an amino acid sequence comprising a fragment of the minimal domain of ZEBRA, said minimal domain extending from residue 170 to residue 220 of the ZEBRA amino acid sequence according to SEQ ID NO: 3, wherein, optionally, 1, 2, 3, 4, or 5 amino acids have been substituted, deleted, and/or added without abrogating said peptide's cell penetrating ability, or a variant thereof; wherein the cell penetrating peptide has an amino acid sequence comprising or consisting of an amino acid sequence according to SEQ ID NO: 6 (CPP3/Z13), SEQ ID NO: 7 (CPP4/Z14), SEQ ID NO: 8 (CPP5/Z15), or SEQ ID NO: 11 (CPPB/Z18), or sequence variants thereof without abrogating said peptide's cell penetrating ability; wherein the at least one TLR peptide agonist comprises or consists of an amino acid sequence according to SEQ ID NO: 15 or a sequence variant thereof; the complex further comprising a pharmaceutically acceptable carrier; wherein the antigens are any of HER2, IL13Ralpha2, MAGE, MAGE-A3, and survivin. 
	Application No. 15/557,649 claims methods of treating colorectal cancer, but not glioma with the same complex.
Sayegh et al teach known tumor-associated antigens used in peptide vaccines for treating and stimulating an immune response against glioblastoma in patients (Table 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat glioblastoma patients in the method of the reference claims. One would have been motivated to, and have a reasonable expectation of success to because Sayegh et al teach utilizing the same antigens for immunotherapeutic targeting of glioma, teach peptide vaccination of glioma patients for the same purpose of inducing an anti-tumor response, and they are a safe and efficacious treatment option for GBM in clinical trials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


4.	Claims 1-3, 7, 9, 12, 14, 16, 17, 50, 52, 56, 64 (i), 65, 68, 80, 81, and 83-85 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7, 9, 10, 12, 16, 18, 21, 23-25, 27, 28, 31, 38, 39, and 41-46 of copending Application No. 15/557,653 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a complex and methods of treating glioblastoma in a subject comprising administering the complex comprising:

b) at least one antigen or antigenic peptide epitope; and
c) at least one TLR peptide agonist that is a TLR2 or TLR4 agonist,
wherein the cell penetrating peptide has the amino acid sequence of SEEQ ID NO:1 that is 100% identical to instant SEQ ID NO:7 (CPP4/Z14); wherein the at least one TLR peptide agonist comprises or consists of an amino acid sequence according to SEQ ID NO:5 that is identical to instant SEQ ID NO:15; the complex further comprising a pharmaceutically acceptable carrier; wherein the complex is arranged N- to C-terminal as CPP-antigen-TLR peptide agonist or TLR peptide agonist-CPP-antigen.  Application No. 15/557,653 teaches that antigens encompass EGFR, EphA2, HER2, IL13Ralpha2, gp100, hTERT, TRP-2, and MAGE ([66-67]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
5.	Applicants request holding the rejections in abeyance until allowable subject matter is identified.

6.	No terminal disclaimer is filed, therefore the claims remain rejected for the reasons of record. It is noted that the instant application has the same US effective filing file date as Applications 15/557,653, 15/557,647 and 15/557,649. 

New Rejections
Double Patenting

7.	Claims 1-3, 7, 9, 12, 14, 16, 17, 50, 52, 56, 64 (i), 65, 68, 80, 81, and 83-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 12, 14, 21, 23-26, 28, 41, 46, 54, 59, 61, 64, 67, 69-71 of copending Application No. 16/084,170 (reference application) in view of Sayegh et al (J Neurooncol, 2014, 119:531-546). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a complex and methods of treating cancer or initiating or prolonging an anti-tumor response in a subject comprising administering to the subject a complex comprising:
a) a cell penetrating peptide;
b) at least one antigen or antigenic peptide epitope; and
c) at least one TLR peptide agonist that is a TLR2 or TLR4 agonist,
wherein the cell penetrating peptide has an amino acid sequence comprising or consisting of an amino acid sequence according to SEQ ID NO: 6 (CPP3/Z13), SEQ ID NO: 7 (CPP4/Z14), SEQ ID NO: 8 (CPP5/Z15), or SEQ ID NO: 11 (CPPB/Z18), or sequence variants thereof; wherein the at least one TLR peptide agonist comprises or consists of an amino acid sequence according to SEQ ID NO:15 that is identical to instant SEQ ID NO:15; wherein the complex is covalently linked.  
	The reference application does not claim the cancer is glioma or recite the specific cancer antigen.

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat glioblastoma patients in the method of the reference claims and to utilize antigens of importance such as HER2, MAGE, and IL-13Rα2 as the antigen. One would have been motivated to, and have a reasonable expectation of success to because Sayegh et al teach utilizing the antigens for immunotherapeutic targeting of glioma, teach peptide vaccination of glioma patients for the same purpose of inducing an anti-tumor response, and teach they are a safe and efficacious treatment option for GBM in clinical trials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



8.	Claims 1-3, 7, 9, 12, 14, 16, 17, 50, 52, 56, 64 (i), 65, 68, 80, 81, and 83-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 29, 30, 53, 56, 57, 63, 65, 67, 83-86, 88, 93, 94, 96,  of copending Application No. 17/104,786 (reference application) in view of Sayegh et al (J Neurooncol, 2014, 119:531-546). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a complex and methods of treating cancer or initiating, enhancing or prolonging an anti-tumor response in a subject comprising administering to the subject a complex comprising:
a) a cell penetrating peptide;
b) at least one antigen or antigenic peptide epitope; and
c) at least one TLR2 or TLR4 peptide agonist,
wherein the components a)-c) are covalently linked; wherein the cell penetrating peptide
(i) has a length of the amino acid sequence of said peptide of 5 to 50 amino acids in total, preferably of 10 to 45 amino acids in total, more preferably of 15 to 45 amino acids in total; and/or
(ii) has an amino acid sequence comprising a fragment of the minimal domain of ZEBRA, said minimal domain extending from residue 170 to residue 220 of the ZEBRA amino acid sequence according to SEQ ID NO: 3, wherein, optionally, 1, 2, 3, 4, or 5 amino acids have been substituted, deleted, and/or added without abrogating said peptide's cell penetrating ability, or a variant thereof; wherein the cell penetrating peptide has an amino acid sequence comprising or consisting of an amino acid sequence according to SEQ ID NO: 6 (CPP3/Z13), SEQ ID NO: 7 (CPP4/Z14), SEQ ID NO: 8 (CPP5/Z15), or SEQ ID NO: 11 (CPPB/Z18), or sequence variants thereof without abrogating said peptide's cell penetrating ability; wherein the at least one TLR peptide agonist comprises or consists of an amino acid sequence according to SEQ ID 
	Application No. 17/104,786 claims methods of treating colorectal cancer, but not glioma with the same complex. Application No. 17/104,786 claims methods of initiating, enhancing or prolonging an anti-tumor response in a subject comprising administering to a subject the complex, but does not recite the antigens instantly claimed in the complex.
Sayegh et al teach known tumor-associated antigens used in peptide vaccines for treating and stimulating an immune response against glioblastoma in patients (Table 1). Sayegh et al teach an increasing number of glioma-associated antigens have been recognized and highlighted for immunotherapeutic targeting, including antigens of importance such as HER2, MAGE, and IL-13Rα2 (p. 532, col. 2 to p. 535, col. 1; Table 1; p. 536, col. 2). Sayegh et al teach that vaccines that utilize peptides have proven to be a safe and efficacious treatment option for GBM in clinical trials (p. 542, col. 1).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat glioblastoma patients in the method of the reference claims and to utilize antigens of importance such as HER2, MAGE, and IL-13Rα2 as the antigen in the complex. One would have been motivated to, and have a reasonable expectation of success to because Sayegh et al teach utilizing the cancer antigens for immunotherapeutic targeting of glioma, teach peptide vaccination of glioma patients for the same purpose of cancer treatment and initiating, enhancing or prolonging an anti-tumor response, and they are a safe and efficacious treatment option for GBM in clinical trials.



9.	Conclusion: No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Laura B Goddard/Primary Examiner, Art Unit 1642